Citation Nr: 0024722	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-03 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
March 1984, and from March 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  A notice of disagreement was received 
in November 1997, a statement of the case was issued in 
February 1998, and a substantive appeal was received in March 
1998.  The case was remanded to the RO in December 1998 for a 
personal hearing before a member of the Board sitting at the 
RO, but the veteran subsequently withdrew that hearing 
request.


REMAND

The veteran maintains that her psychiatric disorder began 
during her military service.  In this regard, she has 
repeatedly asserted that she began having problems while 
serving in Saudi Arabia and received mental health treatment 
while there.  She also asserts that her behavior was such 
that she was eventually discharged for misconduct.  A copy of 
her DD Form 214 for the period of service ending in June 1992 
lists misconduct-pattern of misconduct as the narrative 
reason for separation.  However, while the RO did request and 
receive personnel records, no records documenting the reasons 
for the finding of misconduct listed as a reason for 
discharge were obtained.  

Under the circumstances of this case, it appears that there 
may be service records which have not been retrieved.  The 
veteran has continued to ask for follow-up actions to obtain 
additional military records.  Under the circumstances,  the 
Board may not proceed with appellate review at this time.  

The Board also notes that additional medical evidence 
documenting VA treatment have been received.  Review of such 
additional evidence by the RO should also be accomplished.  


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for psychiatric symptomatology should be 
obtained and associated with the claims 
file. 

2.  The RO should request all personnel 
records documenting any military 
proceedings/determinations which resulted 
in the finding of misconduct-pattern of 
misconduct which is listed as the reason 
for the veteran's discharge from the Army 
in June 1992.  The RO should undertake 
and document all actions and follow-up 
actions taken in requesting such records 
to ensure that all possible avenues for 
locating and obtaining such records are 
exhausted. 

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, the RO should review 
the record and determine whether the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure that all pertinent 
service records are obtained.  The veteran and her 
representative are free to submit additional evidence 


and argument in support of the issue on appeal.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

